Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kim et al. (US Pub. No.: 2018/0371558 A1) discloses a method for manufacturing a breathable hybrid leather includes: a raw material supply step of supplying the natural leather of recycled leather; a step of applying a hot-melt adhesive to the upper surface of the leather raw material; a bonding step of supplying a fabric to the upper surface of the adhesive layer and applying heat and pressure to the leather raw material, the adhesive layer, and the fabric to obtain a bonded fabric; and a step of ironing and coating the bonded fabric a plurality of times.
Min et al. (US Pub. No.: 2020/0190731 A1) discloses artificial leather and a method of manufacturing the same. More particularly, the present invention relates to artificial leather for automobile seat covers, the artificial leather having a texture similar to that of natural leather, having a soft feel like natural leather, and having excellent peel strength and a method of manufacturing the artificial leather.
Lee et al. (US Pub. NO.: 2019/0024303 A1) disclose a method of biofabricated leather articles, the method comprising: placing a material on a surface; applying an aqueous solution of collagen on the material; and drying to form the biofabricated leather bonded article such as by vacuum, heated air drying, ambient air drying, heated pressing, pressure drying and a 
However, the cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a step of performing an aqueous binder process onto the embossed surface provided in the step (e); and (g) a step of performing thermal compression bonding between the base fabric 10 and the leather layer 20 after the step (f), wherein the base fabric 10 and the leather layer 20 are attached to each other by a water-based adhesive, wherein the leather layer 20 is formed by a step of crushing cowhide and compressing and bonding the crushed cowhide to be attached to the other side of the base fabric 10, and wherein the coating layer 30 includes an animal protein component.” The benefit of doing so would have been to comprise a biodegradable eco-friendly material including paper mulberry yarn and cotton yarn. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-3 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746